Citation Nr: 0728891	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including the low back, hands, knees, 
elbows, and all joints in the spine.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic degenerative 
arthritis of proximal interphalangeal (PIP) joint, left 
(nondominant) little finger.  

3.  Entitlement to an increased rating for service-connected 
major depressive disorder, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to an increased rating for service-connected 
partial gastrectomy with vagotomy and small bowel resection, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1940 to June 
1956 and from August 1956 to August 1959.

This matter is before the Board of Veterans' Appeals on an 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claim for service 
connection for arthritis of multiple joints including the low 
back, hands, knees, elbows, and all joints in the spine; 
granted an increased rating for a service-connected major 
depressive disorder, evaluated as 10 percent disabling, to 
the extent that it assigned a 30 percent rating; and denied 
an increased rating for service-connected partial gastrectomy 
with vagotomy and small bowel resection, evaluated as 20 
percent disabling.  In that decision, the RO also granted 
service connection for post-traumatic degenerative arthritis 
of proximal interphalangeal (PIP) joint, left (nondominant) 
little finger, evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1940 to June 1956 and from August 1956 to August 
1959.

2.  On September 12, 2007, the Board was notified that the 
veteran died in September 2006.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


